ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 8th 2021 have been fully considered but they are not persuasive. The central display that displays a central image would also merely display a central image.  The amendment does not substantially change the scope of the claims and are rejected under similar grounds in the final rejection filed September 20th 2021. In the interview with the Chien-hung Yu on December 6th 2021, the Applicant has clarified that the invention obtains a partial image (Psub1, Psub2, Psub3, Psub4) from each of the four independent image sources (Pic1, Pic2, Pic3, Pic4). The plurality of partial images are integrated into a centralized image, wherein the centralized image merely contains the plurality of partial images. The central display only displays the centralized image. Minematsu does not teach these limitations, however, these limitations are not present in the scope of the claim language. Further search and consideration is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624